Citation Nr: 0926232	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-31 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression as 
secondary to service-connected status post hysterectomy and 
left oopherectomy.  

2.  Entitlement to service connection for depression as 
secondary to service-connected status post hysterectomy and 
left oopherectomy.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
February 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and September 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

In September 2007, the Board issued a decision reopening the 
Veteran's claim for service connection for depression and 
denying her appeal as to service connection for depression 
and knee disabilities.  The Veteran appealed that decision to 
the Court of Appeals for Veterans Claims.  In March 2009, the 
Court granted a Joint Motion of the Veteran and the Secretary 
of the Department of Veterans Affairs (the Parties).  In that 
Joint Motion, the Parties moved the Court to vacate (totally) 
the September 2007 Board decision and remand the matter to 
the Board.  

The issues of entitlement to service connection for 
depression and right and left knee disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The RO disallowed service connection for depression as 
secondary to service-connected status post hysterectomy and 
left oopherectomy in an August 2005 rating decision.  The 
Veteran did not initiate and appeal of that decision.  

2.  Evidence received since the August 2005 RO decision is 
not cumulative or redundant of evidence previously 
considered, or relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for depression 
secondary to service-connected hysterectomy


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying service 
connection for depression is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  
 

2.  New and material evidence has been received since the 
August 2005 rating decision to reopen a claim for service 
connection for a depression.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the Joint Motion granted by the Court, the Parties did not 
specify preservation of that portion of the September 2007 
decision in which the Board reopened the Veteran's claim for 
service connection for depression.  As the effect of the 
Court's granting of that motion was to vacate the entire 
September 2007 decision, the Board must first address whether 
the claim for service connection for depression may be 
reopened again.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) in- 
service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Certain chronic diseases, including psychosis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be established if it is shown 
that the disability for which benefits are being sought was 
caused or aggravated by a disability for which service 
connection has already been established.  38 C.F.R. § 3.310.  

In April 2003, the RO denied a claim for service connection 
for depression on the basis that the evidence did not show 
that the Veteran suffered from depression related to service 
connected status post hysterectomy and left oopherectomy or 
that there was any evidence of the disability during service.  
In order to initiate an appeal of an RO decision, the Veteran 
or her representative must file a notice of disagreement 
(NOD) with the decision within one year of the mailing of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).  An NOD 
need not have any special wording, but must be in writing and 
must be in terms that can reasonably be construed as 
disagreement with the decision and a desire for appellate 
review.  38 C.F.R. § 20.201.  If an NOD is not received by VA 
within one year of the mailing of the decision, the decision 
becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 
20.302 (2008).  VA did not receive an NOD within one year of 
the mailing of the April 2003 rating decision and the 
decision became final.  Id.  

In August 2004, the Veteran again filed a claim for service 
connection for depression.  The RO disallowed that claim in 
an August 2005 rating decision, finding that new and material 
evidence had not been submitted to reopen the claim.  

In June 2006, the veteran filed a claim for a total 
disability rating based on individual unemployability and 
listed depression, secondary to service-connected 
hysterectomy, as the reason she could not work.  The RO 
correctly construed this letter as a claim to reopen and not 
as an NOD for the August 2005 RO decision.  The veteran did 
not express disagreement and a desire for Board review of the 
August 2005 RO decision.  The veteran's letter was not a 
valid NOD for the August 2005 RO decision.  Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R.  § 20.201 
(2007).  Therefore, the August 2005 RO decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2008).  

Generally, once an RO decision becomes final, the matter may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

In a January 2007 statement of the case (SOC), the RO decided 
that new and material evidence had been submitted and 
reopened the veteran's claim.  The Board agrees with the RO's 
statement that medical evidence showing mental health 
treatment at a private hospital is new and material and the 
claim remains reopened.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
Board's decision to reopen the Veteran's claim is wholly 
favorable to the Veteran.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for depression as 
secondary to service-connected status post hysterectomy and 
left oopherectomy is reopened.  To that extent the appeal is 
granted.  

REMAND

In May 2009, the Board received two VA FORM 21-4142 
(authorization for release of information to VA).  On one 
form the Veteran wrote "Social Security Administration".  
On the other, she wrote "Pensacola Vet Center" and provided 
an address.  She did not indicate on either form what 
evidence from those organizations may possess.  On remand the 
VA must make efforts to obtain relevant records from both 
identified sources.  If any additional documents must be 
executed or information obtained from the Veteran in order 
for VA to fulfill this duty, the RO/AMC should send a letter 
to the Veteran requesting that she execute such documents 
and/or provide such information.  

Additionally, the Veteran should be scheduled for a VA mental 
disorders examination and a VA examination of her knees to 
determine if any current psychiatric disability or disability 
of either knee is etiologically related to her service.   

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration (SSA) all records related 
to any claim by the Veteran for SSA 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications; and associate all records 
obtained with the claims file.  If no 
records are available, a negative reply 
must be obtained and associated with the 
claims file.  

2.  Request records of treatment of the 
Veteran from the Pensacola Vet Center.  If 
any additional documents must be executed 
by the Veteran or any additional 
information obtained from the Veteran in 
order to fulfill this duty, contact her 
and request such documents or additional 
information.  Associate any records 
obtained with the claims file.  If no 
records are available, obtain a negative 
reply and associate the reply with the 
claims file.  

3.  After any records are obtained and 
associated with the claims file, or 
negative replies are obtained and 
associated with the claims file, schedule 
the Veteran for a VA mental disorders 
examination.  The claims file must be 
provided to the examiner and the examiner 
must review the claims file in conjunction 
with the examination.  The examiner is 
asked to address the following:  

(a)  Identify all psychiatric disorders 
suffered by the Veteran.  

(b)  Provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any 
identified psychiatric disorder had onset 
during the Veteran's active service or was 
caused or aggravated by the Veteran's 
service-connected status post hysterectomy 
and left oopherectomy.  A complete 
rationale must be provided for any opinion 
rendered.  A mere conclusion and data do 
not constitute a probative opinion or 
adequate examination.  

4.  Schedule the Veteran for a VA 
examination of her knees.  The claims file 
must be provided to the examiner and the 
examiner must review the claims file in 
conjunction with the examination.  The 
examiner is asked to address the 
following:

(a)  Identify all disorders of each knee 
(if any).  

(b)  Provide an opinion as to whether it 
is as likely as not (a 50 percent or 
greater probability) that any identified 
disorder of either knee had onset or was 
caused by the Veteran's active service.  A 
complete rational must be provided for all 
opinions rendered.  A mere conclusion and 
data do not constitute a probative opinion 
or adequate examination.  

5.  After ensuring compliance with the 
above, readjudicate the claims on appeal.  
If any benefit sought is not granted in 
full, provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


